Case 20-02834   Doc 71   Filed 02/27/20 Entered 02/27/20 10:09:40   Desc Main
                          Document     Page 1 of 31
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                     Desc Main
                                                                      Document     Page 2 of 31
 Fill in this information to identify the case:

 Debtor name          Lindran Properties, LLC (Shoreline)

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         20-02834
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Fifth Third Bank                                        Rent Account                    2899                                           $0.00




            3.2.     Fifth Third Bank                                        Operating Account               2907                                           $0.00




            3.3.     Fifth Third Bank                                        Savings Account                 9468                                         $21.53



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                         $21.53
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                 Desc Main
                                                                      Document     Page 3 of 31
 Debtor         Lindran Properties, LLC (Shoreline)                                            Case number (If known) 20-02834
                Name


     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of      Valuation method used      Current value of
           property                                       extent of            debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     See Attached                         Fee Simple                    Unknown                                          $3,900,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40             Desc Main
                                                                      Document     Page 4 of 31
 Debtor         Lindran Properties, LLC (Shoreline)                                           Case number (If known) 20-02834
                Name


 56.        Total of Part 9.                                                                                                    $3,900,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 20-02834                      Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                                        Desc Main
                                                                         Document     Page 5 of 31
 Debtor          Lindran Properties, LLC (Shoreline)                                                                 Case number (If known) 20-02834
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $21.53

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,900,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                    $21.53        + 91b.            $3,900,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,900,021.53




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
  Case 20-02834            Doc 71        Filed 02/27/20 Entered 02/27/20 10:09:40                    Desc Main
                                          Document     Page 6 of 31


                                                     EXHIBIT A

                                             LIST OF PROPERTIES

ADDRESS                                                                  PIN(s)
62-80 E 68th Street / 6752-54 S Michigan Ave, Chicago, IL 60637                       20-22-301-038-0000
1704-10 E 77th / 7655-57 S East End Ave, Chicago, IL 60649                               20-25-310-011
                                                                         20-35-105-030; 20-35-105-031; 20-35-105-032;
                                                                         20-35-105-033; 20-35-105-034; 20-35-105-035;
7938-48 S Greenwood Ave, Chicago, IL 60619                                             and 20-35-105-036
7500-04 S Cottage Grove Ave / 749-755 E 75th Street, Chicago, IL 60619         20-27-407-019; and 20-27-407-020
7800 S South Shore Drive, Chicago, IL 60649                                    21-30-414-025 and 21-30-414-026
1745-57 E 69th / 6900-06 S Cregier Ave, Chicago, IL 60649                                20-24-318-022
7250 S South Shore Drive, Chicago, IL 60649                                              21-30-107-022
                                                                         20-25-207-044; 20-25-207-025; and 20-25-207-
2050-60 E 72nd Place, Chicago, IL 60649                                                       026
2025-35 E 72nd Street, Chicago, IL 60649                                                 20-25-207-039
1516 E 70th Street, Chicago, IL 60637                                          20-23-418-012 and 20-23-418-013
233-241 E 115th Street, Chicago, IL 60628                                      25-22-303-001 and 25-22-303-002
7451 S Eberhart Ave / 500-512 E 75th Street, Chicago, IL 60619                           20-27-226-032
7719-23 S Yates Blvd, Chicago, IL 60649                                                  21-30-318-005




146953414.1
222659930.v14
                Case 20-02834                      Doc 71            Filed 02/27/20 Entered 02/27/20 10:09:40                           Desc Main
                                                                      Document     Page 7 of 31
 Fill in this information to identify the case:

 Debtor name          Lindran Properties, LLC (Shoreline)

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)              20-02834
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    All Types Elevators, Inc.                     Describe debtor's property that is subject to a lien                  $10,044.51           $3,900,000.00
        Creditor's Name                               See Exhibit A
        c/o Laurie Silvestri,
        Attorney
        70 W. Madison St., Suite
        2020
        Chicago, IL 60602
        Creditor's mailing address                    Describe the lien
                                                      Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Community Initiatives, Inc.                   Describe debtor's property that is subject to a lien                $710,775.97            $3,900,000.00
        Creditor's Name                               See Exhibit A
        222 S. Riverside Plaza,
        Suite 380
        Chicago, IL 60606
        Creditor's mailing address                    Describe the lien
                                                      Receiver Certificates
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 20-02834                      Doc 71             Filed 02/27/20 Entered 02/27/20 10:09:40                           Desc Main
                                                                      Document     Page 8 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                      Case number (if know)      20-02834
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Cook County Treasurer's
 2.3                                                                                                                           $800,000.00   $3,900,000.00
       Office                                         Describe debtor's property that is subject to a lien
       Creditor's Name                                See Exhibit A
       118 N. Clark Street, Room
       112
       Chicago, IL 60602
       Creditor's mailing address                     Describe the lien
                                                      Real Estate Taxes
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Paper Street Realty LLC                        Describe debtor's property that is subject to a lien                     $289,839.58   $3,900,000.00
       Creditor's Name                                See Exhibit A
       1641 Carroll Ave, Suite 201
       Chicago, IL 60612
       Creditor's mailing address                     Describe the lien
                                                      Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/12/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.5   UMB Bank N.A.                                  Describe debtor's property that is subject to a lien               $16,500,000.00      $3,900,000.00
       Creditor's Name                                See Exhibit A
       c/o Michael Slade Indenture
       Trustee
       120 6th Street, Suite 1400
       Minneapolis, MN 55402
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 20-02834                      Doc 71             Filed 02/27/20 Entered 02/27/20 10:09:40                            Desc Main
                                                                      Document     Page 9 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                      Case number (if know)       20-02834
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                               $18,310,660.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         06

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        UMB Bank N.A., c/o William Smith
        McDermott Will & Emery LLP                                                                             Line   2.5
        444 West Lake Street, Suite 4000
        Chicago, IL 60606




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 20-02834                    Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                                       Desc Main
                                                                      Document     Page 10 of 31
 Fill in this information to identify the case:

 Debtor name         Lindran Properties, LLC (Shoreline)

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)          20-02834
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $1,950.00
           Anderson Elevator Co.                                              Contingent
           2801 S. 19th Avenue                                                Unliquidated
           Broadview, IL 60155                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $616.46
           BG Personnel LP dba BG Multifamily                                 Contingent
           14901 Quorum Drive, #125                                           Unliquidated
           Dallas, TX 75254                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $2,700.00
           Bryant & Davalle PC                                                Contingent
           1210 W. Northwest Hwy                                              Unliquidated
           Palatine, IL 60067                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $6,173.72
           Carpet Concepts Company                                            Contingent
           1346 W. 79th Street                                                Unliquidated
           Chicago, IL 60620                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         31638                                               Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                                      Desc Main
                                                                      Document     Page 11 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                     Case number (if known)            20-02834
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $71.96
          Chadwell Supply                                                     Contingent
          6606 Tussing Road                                                   Unliquidated
          Reynoldsburg, OH 43068                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          City of Chicago - Legal Department                                  Contingent
          121 North LaSalle Street                                            Unliquidated
          Suite 600                                                           Disputed
          Chicago, IL 60602
          Date(s) debt was incurred
                                                                             Basis for the claim:    City Code Violations
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,859.05
          City of Chicago - Water Department                                  Contingent
          121 N. LaSalle St. Room 107A                                        Unliquidated
          Chicago, IL 60601                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water Bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,000.00
          Consilium Capital Partners LLC                                      Contingent
          4 Dunbar Road                                                       Unliquidated
          Palm Beach Gardens, FL 33418                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Asset Management Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $400.00
          Cycor, Inc.                                                         Contingent
          2712 W. Tuohy Ave.                                                  Unliquidated
          Chicago, IL 60645                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Danny McGhee                                                        Contingent
          c/o Michael McCready                                                Unliquidated
          10008 S. Western Ave.
                                                                              Disputed
          Chicago, IL 60643
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential Insurance Claim
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,500.00
          Dynamic Iron Inc                                                    Contingent
          24001 S. Western Ave.                                               Unliquidated
          Park Forest, IL 60466                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                                      Desc Main
                                                                      Document     Page 12 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                     Case number (if known)            20-02834
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $81.22
          Everbank Commercial Finance                                         Contingent
          1 Harbour Place                                                     Unliquidated
          Portsmouth, NH 03801                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,509.15
          Giglio Signs                                                        Contingent
          1961 Hendricks Avenue                                               Unliquidated
          Jacksonville, FL 32207                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,650.00
          Habitat Consulting Company LLC                                      Contingent
          350 West Hubbard Street, Suite 500                                  Unliquidated
          Chicago, IL 60654                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,293.00
          Halsted Law Group LLC                                               Contingent
          520 North Halsted Street, Apt. 201                                  Unliquidated
          Chicago, IL 60642                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,764.74
          HD Supply/Peachtree Bus. Products                                   Contingent
          1940 West Oak Circle                                                Unliquidated
          Marietta, GA 30062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,257.55
          Independent Recycling Services, Inc                                 Contingent
          2401 South Laflin Street                                            Unliquidated
          Chicago, IL 60608                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,675.51
          Lakeshore Recycling Systems LLC                                     Contingent
          6132 Oakton Street                                                  Unliquidated
          Morton Grove, IL 60053                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                                      Desc Main
                                                                      Document     Page 13 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                     Case number (if known)            20-02834
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,633.35
          Lakeshore Recycling Systems LLC                                     Contingent
          6132 Oakton Street                                                  Unliquidated
          Morton Grove, IL 60053                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,930.00
          Law Offices of Ira Piltz Ltd                                        Contingent
          8170 McCormick Boulevard, Suite 116                                 Unliquidated
          Skokie, IL 60076                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,601.00
          Law Offices of Marvin Husby                                         Contingent
          852 West Armitage Avenue                                            Unliquidated
          Chicago, IL 60614                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $120.00
          Lippes Mathias Wexler Friedman LLP                                  Contingent
          50 Fountain Plaza, Suite 1700                                       Unliquidated
          Buffalo, NY 14202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $127.08
          Maintenance Supply Headquarters                                     Contingent
          6910 Brasada Drive                                                  Unliquidated
          Houston, TX 77085                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,686.00
          Michael Keefe dba Keefe HVAC                                        Contingent
          7408 West Archer Avenue                                             Unliquidated
          Summit Argo, IL 60501                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,223.27
          Midwest Receivable Solution                                         Contingent
          PO Box 2087                                                         Unliquidated
          Kalamazoo, MI 49003-2087                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                                      Desc Main
                                                                      Document     Page 14 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                     Case number (if known)            20-02834
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,587.25
          Midwest Receivable Solution                                         Contingent
          PO Box 2087                                                         Unliquidated
          Kalamazoo, MI 49003-2087                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,083.38
          Nat'l Apartment Assoc. Educ. Inst.                                  Contingent
          4300 Wilson Boulevard, Suite 800                                    Unliquidated
          Arlington, VA 22203                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $218.67
          Office Depot                                                        Contingent
          6600 North Military Trail                                           Unliquidated
          Boca Raton, FL 33496                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,845.99
          Peoples Gas                                                         Contingent
          200 East Randolph Street                                            Unliquidated
          Chicago, IL 60601                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $964.50
          Pest Management Services                                            Contingent
          12761 Western Avenue                                                Unliquidated
          Blue Island, IL 60406                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $335.18
          Realpage One                                                        Contingent
          2201 Lakeside Boulevard                                             Unliquidated
          Richardson, TX 75082                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,774.35
          Region Snow Removal LLC                                             Contingent
          328 West Old Ridge Road                                             Unliquidated
          Hobart, IN 46342                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                                      Desc Main
                                                                      Document     Page 15 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                     Case number (if known)            20-02834
              Name

 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $9,950.47
           Resynergy Bill LLC                                                 Contingent
           7575 North Loop 1604 West, Suite 10                                Unliquidated
           San Antonio, TX 78249                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $9,950.47
           The Lynd Company                                                   Contingent
           4001 Pond Hill Road                                                Unliquidated
           San Antonio, TX 78231                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.35      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $26,450.00
           Unique Equity Property Invest. LLC                                 Contingent
           6411 South Parnell Ave                                             Unliquidated
           Chicago, IL 60621                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.36      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $10,879.00
           Wortham Ins. & Risk Mgmt                                           Contingent
           1600 West 7th Street                                               Unliquidated
           Fort Worth, TX 76102                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.37      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $7,713.03
           Zepsa Mechanical                                                   Contingent
           500 North Michigan Avenue                                          Unliquidated
           Chicago, IL 60611                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Goldman & Grant Ltd
           205 W. Randolph, Suite 1100                                                                Line      3.6
           Chicago, IL 60606
                                                                                                            Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.         $                           0.00
 5b. Total claims from Part 2                                                                             5b.    +    $                     281,575.35



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                    Desc Main
                                                                      Document     Page 16 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                 Case number (if known)   20-02834
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $                  281,575.35




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                Case 20-02834                    Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                      Desc Main
                                                                      Document     Page 17 of 31
 Fill in this information to identify the case:

 Debtor name         Lindran Properties, LLC (Shoreline)

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         20-02834
                                                                                                                                Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal              Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                         See Exhibit G
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
  Case 20-02834         Doc 71     Filed 02/27/20 Entered 02/27/20 10:09:40        Desc Main
                                    Document     Page 18 of 31


                                   Exhibit G – Unexpired Leases

 John Campbell                                   Cecily Bosseau
 1516 East 70th Street | Unit 1B                 1516 East 70th Street | Unit 2A
 Chicago, Illinois 60637                         Chicago, Illinois 60637-4840
 Term Start: 9/1/2019                            Term Start: 12/17/2019
 Term End: 3/31/2020                             Term End: 12/16/2020


 Eboni Morris                                    Collette Payne
 1516 East 70th Street | Unit 2B                 2050 East 72nd Place | Apt. 3
 Chicago, Illinois 60637-4840                    Chicago, Illinois 60649-6054
 Term Start: 1/16/2020                           Term Start: 8/1/2019
 Term End: 7/15/2020                             Term End: 2/1/2020


 Beulah Jaco                                     Deidra Robinson
 2050 East 72nd Place | Apt. 2                   2060 East 72nd Place | Apt. 2
 Chicago, Illinois 60649-6054                    Chicago, Illinois 60649-6049
 Term Start: 8/1/2019                            Term Start: 8/1/2019
 Term End: 2/1/2020                              Term End: 2/1/2020


 Fredrick McBride                                Nathaniel Henry
 2054 East 72nd Place | Apt. 1                   2054 East 72nd Place | Apt. 2
 Chicago, Illinois 60649-6052                    Chicago, Illinois 60649-6052
 Term Start: 8/1/2019                            Term Start: 8/1/2019
 Term End: 2/1/2020                              Term End: 2/1/2020


 Rick Robinson                                   Arnett Smiley, III
 2050 East 72nd Place | Apt. 1                   72 East 68th Street | Apt. 2
 Chicago, Illinois 60649-6052                    Chicago, Illinois 60637-6664
 Term Start: 8/1/2019                            Term Start: 1/1/2020
 Term End: 2/1/2020                              Term End: 6/30/2020


 John Bosely                                     Jason Collins
 6752 East 68th Street | Apt. 3                  80 East 68th Street | Apt. 3
 Chicago, Illinois 60649                         Chicago, Illinois 60637-6660
 Term Start: 8/1/2019                            Term Start: 12/1/2019
 Term End: 2/1/2020                              Term End: 5/31/2020




98305\394035\223341026.v1
  Case 20-02834         Doc 71    Filed 02/27/20 Entered 02/27/20 10:09:40         Desc Main
                                   Document     Page 19 of 31


 Latrice Booker                                   Laura Rogers
 78 East 68th Street | Apt. 1                     6750 South Michigan Avenue | Apt. 2
 Chicago, Illinois 60637-6661                     Chicago, Illinois 60637
 Term Start: 12/1/2019                            Term Start: 10/1/2019
 Term End: 5/31/2020                              Term End: 9/30/2019


 Matthew Tackebury                                Shay Cummings
 74 East 68th Street | Apt. 1                     70 East 68th Street | Apt. 1
 Chicago, Illinois 60637-6663                     Chicago, Illinois 60637-6665
 Term Start: 10/1/2019                            Term Start: 12/1/2019
 Term End: 4/30/2020                              Term End: 5/31/2020


 Steven E. Tigner                                 Gregory Rogers
 74 East 68th Street                              7657 South East End Avenue | Apt. 1
 Chicago, Illinois 60637-6663                     Chicago, Illinois 60649-4003
 Term Start: 9/3/2019                             Term Start: 11/19/2019
 Term End: 3/31/2020                              Term End: 11/18/2020


 Asia Fowikes                                     Loretta Brown-Miller
 1705 East 77th Street | Apt. 1                   1704 East 77th Street | Apt. 1
 Chicago, Illinois 60649                          Chicago, Illinois 60649-4050
 Term Start: 11/5/2019                            Term Start: 9/1/2019
 Term End: 11/4/2020                              Term End: 3/31/2020


 Tina Ward                                        Latrina Sigur
 1708 East 77th Street | Apt. 2                   1708 East 77th Street | Apt. 3
 Chicago, Illinois 60649-4051                     Chicago, Illinois 60649-4051
 Term Start: 9/1/2019                             Term Start: 9/1/2019
 Term End: 3/31/2020                              Term End: 3/31/2020

 Terrell Green                                    Jonta Ansley
 1706 East 77th Street | Apt. 2                   1704 East 77th Street | Apt. 2
 Chicago, Illinois 60649-4002                     Chicago, Illinois 60649-4050
 Term Start: 8/1/2019                             Term Start: 9/1/2019
 Term End: 7/31/2020                              Term End: 2/1/2020

 Joseph Butler                                    Joyce White
 1708 East 77th Street | Apt. 1                   1751 East 69th Street | Apt. 3
 Chicago, Illinois 60649-4051                     Chicago, Illinois 60649-1431
 Term Start: 9/1/2019                             Term Start: 8/24/2019
 Term End: 3/31/2020                              Term End: 1/31/2020




                                              2
98305\394035\223341026.v1
  Case 20-02834         Doc 71    Filed 02/27/20 Entered 02/27/20 10:09:40          Desc Main
                                   Document     Page 20 of 31


 Cynthia Anderson                                 Demassie Williams
 Byron Bolden                                     1749 East 69th Street | Apt. 1A
 1755 East 69th Street                            Chicago, Illinois 60649-1431
 Chicago, Illinois 60649-1431                     Term Start: 9/1/2019
 Term Start: 9/1/2019                             Term End: 2/29/2020
 Term End: 3/31/2020

 Ava Cherry                                       Ethel Daughrity
 1751 East 69th Street | Apt. 1                   1747 East 69th Street | Apt. 1
 Chicago, Illinois 60649-1431                     Chicago, Illinois 60649-1431
 Term Start: 9/1/2019                             Term Start: 4/1/2019
 Term End: 2/1/2020                               Term End: 3/31/2020

 Sherman Peace                                    Naomi Jackson Sims
 1749 East 69th Street | Apt. 3                   1757 East 69th Street | Apt. 3
 Chicago, Illinois 60649-1431                     Chicago, Illinois 60649
 Term Start: 8/1/2019                             Term Start: 9/1/2019
 Term End: 7/31/2020                              Term End: 8/31/2020

 Byron Henderson
 Brian Henderson
 1755 East 69th Street | Apt. 3
 Chicago, Illinois 60649-1431
 Term Start: 9/1/2019
 Term End: 2/29/2020




                                              3
98305\394035\223341026.v1
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40               Desc Main
                                                                      Document     Page 21 of 31
 Fill in this information to identify the case:

 Debtor name         Lindran Properties, LLC (Shoreline)

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         20-02834
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                        Name                      Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                       State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                       State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                       State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                       State      Zip Code




Official Form 206H                                                                Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                       Desc Main
                                                                      Document     Page 22 of 31


 Fill in this information to identify the case:

 Debtor name         Lindran Properties, LLC (Shoreline)

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         20-02834
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                      $0.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                            $245,689.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                            $588,903.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Insurance Proceeds/Interest                       $157,742.32


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                              Desc Main
                                                                      Document     Page 23 of 31
 Debtor       Lindran Properties, LLC (Shoreline)                                                       Case number (if known) 20-02834




       None.
       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    See Exhibit 7                                                                                                           Pending
                                                                                                                                       On appeal
                                                                                                                                       Concluded

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-02834                    Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                             Desc Main
                                                                      Document     Page 24 of 31
 Debtor        Lindran Properties, LLC (Shoreline)                                                          Case number (if known) 20-02834



       None
       Custodian's name and Address                              Describe the property                                                  Value
       Community Initiatives, Inc.                               See Exhibit A
                                                                                                                                                   $3,900,000.00
       222 S. Riverside Plaza, Suite 380
       Chicago, IL 60606                                         Case title                                                             Court name and address
                                                                 See Exhibit 7
                                                                 Case number

                                                                 Date of order or assignment




 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
                Recipient's name and address                     Description of the gifts or contributions                Dates given                         Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Clark Hill PLC                                                                                                November
                 130 E Randolph St., Suite                                                                                     2019
                 3900                                                                                                          January 30,
                 Chicago, IL 60601                                                                                             2020                   $67,667.50

                 Email or website address


                 Who made the payment, if not debtor?
                 Debtor / Buyer's Earnest Money



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                            Desc Main
                                                                      Document     Page 25 of 31
 Debtor      Lindran Properties, LLC (Shoreline)                                                         Case number (if known) 20-02834




       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                           Desc Main
                                                                      Document     Page 26 of 31
 Debtor      Lindran Properties, LLC (Shoreline)                                                        Case number (if known) 20-02834




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was            Last balance
                Address                                          account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                      Court or agency name and           Nature of the case                   Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 20-02834                    Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                               Desc Main
                                                                      Document     Page 27 of 31
 Debtor      Lindran Properties, LLC (Shoreline)                                                        Case number (if known) 20-02834



           No.
       Yes. Provide details below.
       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       The Lynd Company
                    4001 Pond Hill Road
                    San Antonio, TX 78231
       26a.2.       Paper Street Realty LLC
                    1641 Carroll Ave, Suite 201
                    Chicago, IL 60612
       26a.3.       Community Initiatives, Inc.                                                                                                Receiver
                    222 S. Riverside Plaza, Suite 380
                    Chicago, IL 60606
       26a.4.       Lindran Properties, LLC                                                                                                    Andrew Belew / Lou
                    4 Dunbar Road                                                                                                              Bills
                    Palm Beach Gardens, FL 33418-6816

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Same as 26a



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 20-02834                     Doc 71              Filed 02/27/20 Entered 02/27/20 10:09:40                          Desc Main
                                                                      Document     Page 28 of 31
 Debtor      Lindran Properties, LLC (Shoreline)                                                        Case number (if known) 20-02834



          statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Better Housing Foundation, Inc.
                    4 Dunbar Road
                    Palm Beach Gardens, FL 33418-6816

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Andrew Belew                                   4 Dunbar Road                                       Present / Chairman of the
                                                      Palm Beach Gardens, FL 33418-6816                   Board

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Roger Louis Bills                              4 Dunbar Road                                       Secretary/Treasurer
                                                      Palm Beach Gardens, FL 33418-6816

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       M. Elodia Lee                                  4 Dunbar Road                                       Director
                                                      Palm Beach Gardens, FL 33418-6816



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Walter St. Surin                               4 Dunbar Road                                       Director                          11/26/18 - 3/12/19
                                                      Palm Beach Gardens, FL 33418-6816

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Elsa Trinidad                                  4 Dunbar Road                                       Vice-President                    11/26/18 - 6/6/19
                                                      Palm Beach Gardens, FL 33418-6816

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Frantzy Theodule                               4 Dunbar Road                                       Director                          11/26/18 - 3/12/19
                                                      Palm Beach Gardens, FL 33418-6816


30. Payments, distributions, or withdrawals credited or given to insiders
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 20-02834   Doc 71   Filed 02/27/20 Entered 02/27/20 10:09:40   Desc Main
                          Document     Page 29 of 31
                            Case 20-02834             Doc 71     Filed 02/27/20 Entered 02/27/20 10:09:40   Desc Main
                                                                  Document     Page 30 of 31

Exhibit 7 - Legal Actions and Assignments                      Case No.           Court              Matter Type          Disposition

Latoya v. Lindran Properties, LLC et al.                       2019 L 5641        Circuit Court      Personal Injury      Pending
Sonja v. Lindran Properties, LLC et al.                        2019 L 9708        Circuit Court      Premises Liability   Pending

City of Chicago v. Lindran Properties, LLC                     2019 M1 401273     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2019 M1 400599     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2019 M1 400596     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2019 M1 400595     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2019 M1 400390     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2019 M1 400343     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2018 M1 403297     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2018 M1 402272     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2018 M1 400503     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2017 M1 403502     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2017 M1 402816     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2017 M1 402624     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2017 M1 402294     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2017 M1 402200     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2017 M1 400887     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2017 M1 400645     Housing Court      Housing Violation    Pending
City of Chicago v. Lindran Properties, LLC                     2016 M1 403369     Housing Court      Housing Violation    Pending

Zepsa Mechanical v. Lindran Properties LLC                     2018 CH 14285      Circuit Court      Mechanics Lien       Dismissed

Lindran Properties LLC v. Gill Group, et al.                   17-cv-09051        N.D. Ill                                Dismissed
Lindran Properties LLC, et al. v. DeAngelis, et al.            18-cv-07070        N.D. Ill                                Dismissed
Case 20-02834   Doc 71   Filed 02/27/20 Entered 02/27/20 10:09:40   Desc Main
                          Document     Page 31 of 31
